Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This action is in response to the Amendment filed 03/09/2021.
Claims 4-23 are presented for examination.

Terminal Disclaimer
The terminal disclaimer filed on 03/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,367,815 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 7 of the Remarks, filed 03/09/2021, with respect to the non-statutory double patenting rejection to claims 4-23 have been fully considered and are persuasive.  The rejection of claims 4-23 has been withdrawn.

Allowable Subject Matter
After a complete search of the entire relevant prior art, the examiner has determined that the claims are in condition for allowance. Accordingly, claims 4-23 are allowed.
This communication warrants no Examiner's Reason for Allowance, the Applicant's reply makes evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of the Applicant's arguments filed on 03/09/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566.  The examiner can normally be reached on Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497